The court decided that the proper time for filing a cross-bill, where such a bill is necessary, is at the time of putting in the answer in the original suit, and before the issue is joined by the filing of a replication. And that where the filing of a cross-bill is delayed until after the original suit is at issue, the complainant in such cross-bill will not be entitled to an order staying the proceedings in the original suit, without showing some *56excuse for neglecting to file such bill before the original suit was at issue.
Order appealed from reversed, with costs to be taxed as a part of the general costs of the suit, if the complainants succeed therein.